PER CURIAM.
The defendant has filed a petition for writ of mandamus attempting to, once again, obtain a resentencing on counts I and II. This is his fourth attempt to obtain such a resentencing. In 2008, this Court rejected a similar argument saying “the same issue has been raised in a previous motion and been ruled upon and denied. See Smith v. State, 669 So.2d 1133 (Fla. 3d DCA 1996).” We therefore deny this petition for a writ of mandamus. We caution the defendant that further attempts to obtain such relief may subject the defendant to sanctions.
Petition denied.